Order entered January 29, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01178-CR

                                GEORGE GUO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F19-00090-M

                                         ORDER
       Before the Court is court reporter Belinda Baraka’s January 28, 2020 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before February 28, 2020. We caution Ms. Baraka that further extensions are

disfavored.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE